Citation Nr: 0321788	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  97-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for 
service-connected postoperative cyst of the anal region with 
scarring, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, M.B. and K.P.

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of November 1995 and November 1998 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office in Indianapolis, Indiana (the RO).

The veteran testified at a personal hearing which was chaired 
by the undersigned Veterans Law Judge in Washington, D.C. in 
May 2002.  A transcript of the hearing has been associated 
with the veteran's VA claims folder.  

The Board undertook additional development of the evidence in 
this case in June 2002 pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)].  As a result of the development action, 
VA outpatient records dated from May 2000 to December 2002 
and May and July 2003 VA examination reports were added to 
the veteran's VA claims folder.  


REMAND

On November 9, 2000, while this case was at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  In particular, the amended "duty to notify" requires 
that VA notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by VA.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, there is no notice to the veteran of the 
division of responsibilities between him and VA in obtaining 
evidence necessary to substantiate his claims.  
See Quartuccio, supra.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  

Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand the case to 
the agency of original jurisdiction (AOJ) because the record 
does not show that he was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

As noted in the Introduction, since the AOJ last reviewed the 
case, additional evidence has been added to the record.  The 
Board obtained additional outpatient records and April and 
July 2003 VA examination reports.  There has been no waiver 
of AOJ consideration by the veteran.  

In the DAV case, the Federal Circuit specifically noted that 
38 C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the AOJ for initial consideration.  As 
discussed in the Introduction above, the Board undertook 
additional evidentiary development under the authority of the 
now-invalidated regulation.  Accordingly, this case must also 
be remanded to the AOJ for consideration of the additional 
evidence which has been obtained through the Board's efforts.    

Additionally, the Board notes that although the requested 
development in June 2002 was to include a psychiatric 
evaluation, no psychiatric evaluation was conducted in 
response to the development request.  Because there is 
insufficient evidence on file on which to adequately evaluate 
the veteran's service-connected PTSD, the Board concludes 
that an examination should be obtained.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).

Consequently, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be provided a 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The veteran's VA claims folder, 
including a copy of this REMAND, must be made 
available to the examiner for review prior to 
the examination.  The examiner should discuss 
the current severity of the veteran's PTSD 
symptomatology, to include a Global 
Assessment of Functioning (GAF) score.  The 
examiner should comment on the impact of the 
veteran's service-connected PTSD on his 
social and industrial adaptability.  A report 
of the examination should be associated with 
the veteran's VA claims folders.  

2.  After the above development has been 
completed, the veteran's VA claims folders 
must be reviewed by VBA, and all notification 
required by the VCAA must be completed.

3.  Thereafter, VBA should readjudicate the 
claims on appeal, taking into consideration 
any and all evidence which has been added to 
the record since the last adjudicative 
action.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case that 
includes all relevant law and regulations, to 
include the new diagnostic codes involving 
the skin that became effective on August 30, 
2002.  The veteran should be given an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



